Citation Nr: 0117993	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  97-26 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
hips, legs, and back.

2.  Entitlement to service connection for a nervous condition 
as secondary to disabilities of the hips, legs, and back.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection (by aggravation) for 
disorders of the hips, legs, and back, and also denied the 
veteran's claim for service connection for a nervous 
condition as secondary to disabilities of the hips, legs, and 
back.  The veteran entered notice of disagreement with this 
decision in February 1997; the RO issued a statement of the 
case in March 1997; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in September 1997.  

In a December 1998 decision, the Board determined that the 
veteran had presented new and material evidence and reopened 
the claim for service connection (by aggravation) for 
disorders of the hips, legs, and back.  The Board remanded 
both issues to the RO for additional development, which has 
been completed.  The case has been returned to the Board for 
further appellate determination.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for 
service connection for disorders of the hips, legs, and back 
has been obtained.

2.  The veteran did not incur an injury of the hips, legs, or 
back in service, including as a result of claimed beatings in 
June 1968 and September 1968 or a claimed spinal tap. 

3.  The disorders of the hips, legs, and back clearly and 
unmistakably preexisted the veteran's active service and did 
not increase in severity during service. 

4.  The veteran does not have a nervous condition related to 
a disorder which was incurred or aggravated by active 
military service.


CONCLUSIONS OF LAW

1.  The presumption that the veteran's disorders of the hips, 
legs, and back were sound at enlistment is rebutted by clear 
and unmistakable evidence of preexisting disability.  
38 U.S.C.A. § 1111 (West 1991). 

2.  The veteran's preexisting disorders of the hips, legs, 
and back were not aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2000). 

3.  The veteran's claim of entitlement to service connection 
for a nervous condition as secondary to disabilities of the 
hips, legs, and back is without legal merit.  38 U.S.C.A. 
§§ 511(a), 7104 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 20.101 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the veteran has been afforded a VA 
orthopedic examination, with requested medical opinions 
regarding aggravation in service.  The December 1998 Board 
remand requested the veteran to provide complete information 
regarding treatment providers and details concerning the 
alleged beatings in service.  The Board remand also requested 
specific development and request for records which the RO has 
completed.  In the rating decision, statement of the case, 
supplemental statement of the case, and a letter to the 
veteran dated in March 2001, the RO advised the veteran of 
VA's duty to assist, informed him what must be demonstrated 
to establish service connection on the basis of aggravation 
in service, told him what information VA needed from him, and 
told him what development had been undertaken by VA.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, no further notice to the veteran 
or assistance in acquiring medical evidence is required by 
the new statute.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2000). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The veteran contends that preexisting disorders of the hips, 
legs, and back were aggravated by his period of service.  He 
contends that he was beaten twice during service, in June 
1968 and September 1968, and that these beatings aggravated 
his preexisting disorders of the hips, legs, and back.  He 
also contends that his preexisting disorders of the hips, 
legs, and back were aggravated by a spinal tap in service.  
The veteran further contends that his mental problems were 
due to the disorders of the hips, legs, and back, which he 
contends are service-related disabilities. 

I.  Factual Background

The evidence of record reflects that, on the January 1968 
examination prior to entrance into service, the veteran's 
lower extremities and spine were evaluated as normal.  In 
April 1968, the veteran complained of being "crippled," and 
gave a long history of trouble walking.  In May 1968, the 
veteran complained of back pain, and stated that he 
"inherited a limp" from his father and that he had always 
limped.  A June 1968 consultation recorded a one year history 
of chronic low back pain with chronic ache across the 
lumbosacral area following a motorcycle accident.  The 
veteran's June 1968 examination prior to discharge evaluated 
the lower extremities and spine as normal.  On his report of 
medical history at the service separation examination, the 
veteran noted prior trouble with cramps in the legs, a 
history of bone, joint, or other deformity, and recurrent 
back pain.  The veteran reported that he could not touch his 
toes due to back pain.  Notes from the examining physician 
indicated that the veteran had painful joints, cramps in his 
legs, bone deformity, foot trouble, and back trouble.  An 
October 1968 orthopedic consultation indicated that the 
veteran had clonus bilaterally, tight hamstrings, a tendency 
to toe-walk aggravated by running, tight hips and knees, and 
minimal crouch gait.  An October 1968 physical profile record 
showed that the veteran was found to have a congenital 
neurologic disorder of the hips manifested by tight 
musculature.  A note indicated that the veteran was suspended 
from military training pending a Medical Board.  In a 
statement dated in November 1968, the veteran indicated that 
there had been no change in his medical condition since his 
last separation examination.  The veteran's DD 214 indicates 
that he was discharged due to a physical disability that 
existed prior to service.

In November 1968, the veteran submitted a claim for service 
connection for disorders of the back, hips, and the left leg.  
A December 1968 hospitalization summary indicated that a 
lumbosacral spine series showed a 6th lumbar vertebra, the 
1st sacral segment being separated from the rest by a disk 
with malformed articular facets of the 6th lumbar vertebra.

In a March 1969 statement, the veteran asserted that his back 
injury and his nervous condition were caused by incidents 
where he was beaten by two sergeants, by a Sergeant [redacted], 
and by a Lt. [redacted].  Sergeant [redacted] reportedly told the 
veteran to pretend that nothing happened.

In August 1971, the veteran submitted a claim for service 
connection for a nervous condition.  At that time he reported 
that he had a back condition due to a spinal tap performed in 
an Army hospital at Ft. Polk in early September 1968.

A VA hospital summary for the period from July to October 
1971 indicated that the veteran was admitted to psychiatry 
service with complaints including chronic back pain.  
Physical and neurological examinations were reportedly within 
normal limits.

At a VA orthopedic examination in January 1972, the veteran 
stated that he had stiffness in his gait since service, a hip 
condition that he thought was from birth, and a malformation 
of his lumbar spine.  Present complaints included low back 
pain, and hips and legs stiff at times.  On examination it 
was noted that the veteran had slight stiffness in his gait 
and a slightly spastic gait.  There was a questionable slight 
step-off in the low back, increased lordosis in the low back 
area, and moderate limitation of motion.  The examiner noted 
no pain on pressure points about the pelvis, and equidistant 
leg lengths.  He also reported that the veteran had some 
rigidity in all the muscles of his lower extremities, no 
sensory changes in the lower extremities, hyperactive knee 
jerks and heel jerks, and clonus present in both ankles.  The 
clinical impression was spastic paralysis, lower extremities, 
mild to moderate, questionably secondary to a back problem, 
questionably congenital hips, and malformation in the 
lumbosacral spine.  X-rays revealed lumbarization of the 
first sacral segment there being a complete disc space 
between S1 and S2.  Also noted was a rotoscoliosis with a 
convexity to the left involving the whole lumbar spine with 
some increase in the scoliosis since the previous film.

A VA discharge summary of hospitalization indicates that the 
veteran was admitted from November to December 1978.  The 
veteran was reportedly received by neurology from psychiatry 
services for an evaluation, especially about the gait 
disturbance that had been present since childhood.  Results 
of physical examination included the following: deep tendon 
reflexes were 3+ in the lower extremities and 2+ in the upper 
extremities; plantar response was extensive bilaterally; 
there was sustained clonus on the right and unstained 4 to 5 
beat clonus on the left; the veteran's gait was somewhat 
spastic; there was no dysmetria noted; his gait showed some 
scissoring; brain scan was normal; and a computed tomography 
(CT) scan was normal.  Electromyography (EMG) revealed neuron 
disease in the right S1 and L4 distribution with some 
fasciculation noted.  This was thought to be accounted for by 
mild neuropathy.  Baclophtin resulted in decreased spasticity 
in all muscle groups.

In a November 1979 statement, the veteran reported that his 
back, hips, and legs were injured when he took a beating at 
Fort Polk in October 1968.  In February 1980, the veteran 
asserted that he had a nervous condition as secondary to his 
service-connected hip and back condition.

An August 1984 VA discharge summary showed that the veteran 
was admitted for alcoholic rehabilitation.  This record noted 
a history of an in-service beating that damaged his pelvis, 
back, and legs.

A September 1985 VA psychiatric examination report noted that 
the veteran had a standing diagnosis of chronic manic type 
major affective disorder, and that he was diagnosed with 
spastic paraplegia with malformation of his lumbosacral spine 
prior to service.  The diagnostic impressions were chronic 
manic type major affective disorder, and congenital 
lumbosacral malformation resulting in bilateral partial 
spastic paraplegia.  On orthopedic examination it was noted 
that the veteran indicated that his low back pain began in 
October 1968.  The diagnosis was chronic lumbosacral strain.

On a September 1985 VA neurological examination, the veteran 
related the onset of his difficulties to a 1968 in-service 
beating.  He stated that he had been unconscious for two days 
and had been hospitalized at Fort Polk for four days.  The 
veteran actually attributed most of his current problems to a 
spinal tap done during that admission.  It was reported that 
review of old records revealed that sometime around that time 
the veteran was noted to have spasticity in both lower 
extremities and that he was reportedly told that he had 
aggravated a congenital abnormality and was discharged from 
service.  It was noted that the veteran stated that his leg 
difficulty had slowly worsened since that time.  Present 
complaints included intermittent spasms in both legs and a 
steady ache in the lower back.  The veteran reported that he 
had no history of birth injury or difficulty using his legs 
in childhood.  He stated that his physical activities were 
not limited.  The examiner noted that there was no mention of 
a neurologic disorder on the veteran's induction physical.  
Motor testing was remarkable for a mild spastic paraparesis 
with some minimal weakness of the flexors in the lower 
extremities.  The veteran's gait was reportedly waddling and 
clearly spastic.  Reflexes in the lower extremities were 
hyperactive with sustained clonus at both ankles.  The 
diagnosis was mild spastic diplegia of undetermined etiology.  
The examiner noted that documentation that the mild spastic 
diplegia was congenital was lacking, and that alternative 
etiologies included trauma, a heterodegenerative disorder, 
and demyelinating disease.  The examiner further wrote that, 
if the veteran's deficit showed evidence of progression, a 
complete neurologic evaluation should be considered.  He also 
indicated that the lumbarization of S1 was an incidental 
finding.  X-rays revealed normal curvature and alignment, 
vertebral body height and disc space width within normal 
limits, and transitional sacroiliac.

A VA discharge summary and clinical records from the VA 
facility in Boston, Massachusetts show treatment from 
December 1990 to January 1991 for psychiatric problems 
diagnosed as schizophrenia, alcohol abuse, and an ataxic 
gait.  Magnetic resonance imaging (MRI) testing and a CT scan 
of the spine were reportedly completed, with no cord 
compression or myelopathy detected.  It was noted that the 
opinion from the neurology department was that the veteran's 
ataxic gait was most probably due to an old spinal cord 
trauma or a congenital disorder.

A June 1991 VA psychological assessment indicated that the 
veteran was seeking admission for psychiatric problems.  A 
history noted that the veteran was born crippled, that he had 
a traumatic childhood, and that he had a pattern of substance 
abuse and violence.

A June 1993 VA outpatient treatment record showed ongoing 
treatment for low back pain that radiated down the legs.  
Records from September and October 1993 showed that the 
veteran had treatment for pain in both hips and the lower 
back following a fall.  Outpatient treatment records from 
November and December 1993 indicate ongoing treatment for 
back pain.  It was noted that the veteran had a history of 
bipolar disorder, spinal stenosis, and congenital deformity 
of the left hip.

In an April 1994 statement, the veteran indicated that he had 
treatment on his back, his neurological disorder, and 
congenital hips tight musculature in October 1968.

A discharge summary from the VA Medical Center (VAMC) in 
Washington, D.C. shows that the veteran was admitted from May 
to June 1994 during which time he was treated predominantly 
for his psychiatric symptoms diagnosed as paranoid 
schizophrenia.  A congenital hip disorder was also diagnosed.

A discharge summary and clinical records show that the 
veteran was admitted to the VAMC in Roseburg, Oregon in June 
and July 1994 for paranoid schizophrenia with depression, a 
history of alcohol dependence, and a birth defect on the back 
and left hip.  A clinical history indicated that the veteran 
had a birth defect of the back, the left hip, and the leg.  
The veteran was admitted again from July to September 1994 
for psychiatric problems.  A history of congenital hip 
dysplasia and an impaired gait since birth were noted.  
Physical examination revealed some scoliosis of the back with 
restriction in range of motion in all directions and a gait 
characterized by a rocking side-to-side with the knees 
brushing closely together, consistent with a congenital hip 
dysplasia.  Range of motion of the hips was slightly below 
normal.  Neurological examination was reportedly normal.  The 
veteran was given medication and therapy.

In a September 1996 statement, the veteran indicated that he 
wanted to reopen his claim for service connection for the in-
service aggravation of childhood disorders of the hips, legs, 
and back.  He also asserted that the aggravation led to his 
present nervous disorder.

A VA orthopedic examination on August 9, 2000 reflects that 
the veteran was barely able to communicate in a borderline 
function, and had only partial recall of some past events.  
The veteran reported that he had been involved in a 
motorcycle accident in Texas, but was unable to give any 
additional information.  The examiner noted that the service 
medical records reflect a history of two concussions, one 
from a motorcycle accident and one from a direct trauma to 
the skull.  The veteran's girlfriend reported that the 
veteran complained of flashbacks since having been beaten up 
by other GIs in service.  The veteran claimed that he had 
back pain due to a spinal tap done in 1968 in service, and 
reported that he had back pain all the time, as well as 
weakness in the legs, mostly on the right, and that his hips 
and legs tightened up, so that he tired easily.  The examiner 
wrote that the veteran "apparently had a myelogram performed 
at Fort Polk in Louisiana while in the service in 1968."  
The resulting impressions were paranoid schizophrenia, 
unknown type central nervous system (CNS) disorder (with 
generalized spasticity, hyperreflexia, sustained ankle 
clonus, altered gait, and spastic ankylosis of the hips), and 
chronic recurrent back pain.  X-rays revealed minimal 
degenerative disc disease of the L4 vertebral body, mild 
degenerative disease of the left hip, and no acute bony 
abnormalities of the right hip.  The examiner commented that 
he did not know whether the veteran's CNS disorder was 
congenital in nature or due to an old head trauma, and 
indicated that the veteran may have had cerebral palsy when 
born, or some other impairment of cerebral function.  In a 
September 2000 addendum to this examination, the examiner 
wrote that he thought the low back strain was related to 
assault in September 1968 when the veteran was beaten up.  

A VA urgent care Medical Certificate dated August 15, 2000 
reflects that the veteran complained of left leg pain since 
that morning, with no previous injury, and had difficulty 
moving and walking, with pain mostly at the knee and lower 
thigh.  The examiner noted a history of congenital hip 
dysplasia.  The diagnostic impression was tendinitis or 
bursitis.  

II.  Service Connection for Hips, Legs, and Back Disorders

As disorders of the hips, legs, and back were not "noted" 
at the time of active duty service entrance, the veteran is 
entitled to the presumption of sound condition.  This 
presumption is rebutted, however, by clear and unmistakable 
evidence that disorders of the hips, legs, and back 
preexisted his period of active duty service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303.  The medical evidence of record 
clearly reflects a history of continuous low back pain, and 
leg and hip symptomatology of tightness prior to service, 
which is essentially continuous and unchanged symptomatology 
in service.  For example, during service the veteran reported 
being "crippled" with a long history of trouble walking 
(April 1968), that he had always limped (May 1968), had a one 
year history of chronic low back pain with chronic ache 
across the lumbosacral area following a motorcycle accident 
(June 1968), and a long history of congenital birth defect 
(June 1968).  After service, the veteran reported a hip 
condition since birth and a malformation of the lumbar spine 
(January 1972), a gait disturbance present since childhood 
(December 1978), that he had been diagnosed with spastic 
paraplegia with malformation of the lumbosacral spine prior 
to service (September 1985), that he had been born 
"crippled" (June 1991), he had a birth defect on the back 
and left hip (July 1994), a history of congenital hip 
dysplasia and an impaired gait since birth (September 1994), 
he had childhood disorders of the hips, legs, and back 
(September 1996), he had a motorcycle accident and two 
concussions prior to service (August 2000), and a history of 
congenital hip dysplasia (August 2000).  

The medical evidence of record does include medical opinion 
that the veteran's congenital birth defect of neurologic 
disorder of the hips manifested by tight musculature 
preexisted service and was not aggravated by service.  The 
October 1968 examination and medical board determination in 
service concluded that the veteran's neurologic disorder of 
the hips manifested by tight musculature was a congenital 
birth defect, which existed prior to service, was not 
incurred in service, and was not aggravated by service.  This 
determination was based on in-service clinical findings, as 
well as a history by the veteran of pre-service concussion 
and pre-service motorcycle accident and having always been 
"tight" in the lower extremities, having been born that 
way.  See 38 C.F.R. § 3.304(b)(1), (2) (history of pre-
service existence of conditions recorded at service entrance 
will be considered together with all other evidence in 
determinations as to inception, including medical principles 
and clinical factors).  

The medical board findings, including that the veteran's 
preexisting disability was not aggravated by service, were 
accepted by the veteran during service.  An Application for 
Expeditious Discharge, which the veteran signed in October 
1968, reflects a request for discharge for physical 
disability which existed prior to service and was neither 
incident to nor aggravated by military service.  This signed 
statement by the veteran, which represents his agreement with 
the conclusion that his physical disability existed prior to 
service, and was not incurred in or aggravated by service 
(including that preexisting disability did not increase in 
severity during service), is considered as evidence which 
demonstrates no increase in severity of preexisting 
disability during service.  A medical opinion regarding 
aggravation necessarily is some evidence that there was no 
increase in severity of underlying disability during service.  
See 38 C.F.R. § 3.306(a) (increase in disability during 
service is required to demonstrate aggravation in service).  
This signed statement, although against the veteran's 
interest, may nevertheless be considered in this case because 
the facts are independently established by the history, 
clinical findings, and medical board determination in 
service.  See 38 C.F.R. § 3.304(b)(3).  

Other medical opinion evidence includes a VA discharge 
summary in January 1991 which reflects the neurological 
opinion that the veteran's ataxic gait was most probably due 
to an old spinal cord trauma or a congenital disorder.  The 
evidence also shows that the veteran experienced pain in both 
hips and the low back following a fall after service in 1993.  
A June 1993 VA outpatient treatment entry reflects a history 
of congenital deformity of the hip.  A congenital hip 
disorder was diagnosed during VA hospitalization in 1994.  
The August 2000 VA examination included the examiner's 
opinions attributing the veteran's central nervous system 
disorder (which includes altered gait and spastic ankylosis 
of the hips) to either old head trauma or to be of congenital 
origin, and that the veteran may have had cerebral palsy when 
born or some other impairment of cerebral function.  This 
probative medical opinion evidence of record is consistent 
with universally recognized medical principles that certain 
disorders such as congenital malformations preexisted 
service.  

Consistent with the medical opinion evidence of record - that 
the veteran's preexisting disability of the back, hips, or 
legs preexisted service and was not aggravated by service - 
is the evidence of record, medical and nonmedical, which 
demonstrates that no injury or disease of the back, hips, or 
legs occurred in service.  With regard to the veteran's claim 
of having been beaten in service, such assertion is entirely 
unsupported by the service record evidence.  Service medical 
records reflect the veteran's continued complaints of low 
back pain in June 1968, but no reported history and no 
clinical evidence of in-service injury of the back, hips, or 
legs in June 1968, including no report or evidence that he 
had been beaten.  Likewise, the service medical records show 
no reported history and no clinical evidence of in-service 
injury of the back, hips, or legs in September 1968, 
including no report or evidence that the veteran was beaten.  
Service medical records reflect that as early as April 1968, 
notably two months before the first of two in-service 
injuries is even alleged to have occurred, the veteran was 
already complaining of being "crippled," gave a long 
history of trouble walking, and was already walking weakly.  
In May 1968, notably one month before any in-service injury 
by beating is alleged to have occurred, the veteran already 
complained of back pain, and stated that he "inherited a 
limp" from his father, and that he had always limped.  The 
October 1968 consultation notes only a history of pre-service 
concussion and motorcycle accident, but no reported history 
of in-service injury, including by beating, in either June or 
September 1968.  At no time during various treatments in 
service or at the service separation examination did the 
veteran report injury by being beaten in service in either 
June 1968 or September 1968.  March 1969 was the veteran's 
first report of a history of in-service injury due to having 
been beaten by two sergeants.  

The veteran has inconsistently reported the number of 
beatings alleged to have occurred in service (one versus 
two).  On other occasions, he has failed to report the 
occurrence of any beatings at all during service.  For 
example, on an Application for Compensation in November 1968, 
in which the veteran claimed compensation for disorders of 
the back, hips, and left leg, he did not mention having been 
beaten in service; he only wrote that he had undergone a 
"spinal tap" in October 1968.  In March 1969, the veteran 
wrote that he had been beaten in about June 1968 and a second 
time in service in September 1968, and a spinal tap in 
October 1968.  In an April 1971 Statement in Support of 
Claim, the veteran wrote that he had been injured in service 
and given two spinal taps in service, but did not mention 
having been beaten.  In an August 1971 Statement in Support 
of Claim, the veteran wrote that he had a back condition 
which he believed to be related to a spinal tap in service in 
October 1968; he did not mention having been beaten.  He 
wrote that he had experienced low back pain since this spinal 
tap.  On an Application for Compensation in August 1971, the 
veteran claimed that trouble with his back, hip, and leg 
began in October 1968.  On an Application for Compensation in 
October 1978, the veteran wrote that disabilities of the 
back, hips, and legs began in service in October or November 
1968.  In a November 1979 Statement in Support of Claim, the 
veteran wrote that a beating occurred on October 1, 1968.  At 
a VA examination in September 1985, the veteran reported one 
beating in service.  In a July 1997 Statement in Support of 
Claim, the veteran wrote that he remembered an "assault" 
("head injury") in service in 1968 with a subsequent 
hospitalization from October 1 through October 4, 1968.  
During VA outpatient treatment in August 2000, the veteran 
reported complaints of leg pain, but reported no previous 
injury, only a history of congenital hip dysplasia.  The 
veteran also presented various histories of symptomatology of 
the back, hips, and legs since service which failed to 
mention any injury by beating during service.  

A June 2000 report from the U.S. Army Crime Records Center 
does not support the veteran's contention that beating(s) 
occurred during service.  This report reflects that a search 
of the U.S. Army Criminal Investigation Command Reports of 
Investigation and Military Police Reports revealed no files 
which pertained to the veteran.  

The Board finds the absence in the service medical records of 
a history, complaints, or clinical findings consistent with 
an injury due to a beating or beatings in service to be more 
highly probative than the veteran's later reports of in-
service beating(s).  This is because the Board finds the 
veteran's report of in-service beating(s) was made more 
remote in time from the claimed beatings, the veteran's more 
recent reporting has been internally inconsistent, and his 
reporting is otherwise unreliable.  For example, the August 
2000 VA examination noted that the veteran had only partial 
recall of some of the past events, so that a reliable history 
could not be obtained.  The report of having been beaten in 
service has been made pursuant to a claim for compensation 
(service connection) for disability of the back, hips, and 
legs, claimed to have been aggravated by service.  

Likewise, with regard to the veteran's recent assertion that 
he underwent a spinal tap in service, the veteran has 
inconsistently reported the number (one versus two) of spinal 
taps claimed to have occurred, and that one of them occurred 
in October 1968 or November 1968.  Service medical records 
indicate hospitalization in October 1968, but do not indicate 
that a spinal tap was conducted.  The veteran's assertion of 
having undergone a spinal tap is unsupported by any credible 
evidence of record.  Service medical records are negative for 
any complaints, history, or evidence of a spinal tap in 
service.  For these reasons, the Board finds the evidence of 
having been beaten up in service and of a spinal tap(s) in 
service not to be credible.  Where, as in this case, there is 
no credible evidence of antecedent active disease or injury 
during service, the conclusion must be that the congenital 
defect preexisted service.  See 38 C.F.R. § 3.304(c).  

The Board notes that, in a September 2000 addendum to an 
August 2000 VA orthopedic examination report, the VA examiner 
offered the medical opinion that he thought the low back 
strain was related to an "assault" in September 1968 when 
the veteran was "beaten-up."  However, as the analysis 
above demonstrates, the weight of the evidence demonstrates 
that the veteran was not beaten up during service.  
Therefore, the VA examiner who rendered the opinion relied on 
an inaccurate history in forming this opinion.  Even the VA 
examiner indicated that a reliable history could not be 
obtained from the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998).  The Court has held that, while an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Therefore, the Board finds that the 
medical opinion in the September 2000 addendum - that the low 
back strain was related to an "assault" in September 1968 
when the veteran was "beaten-up" - which is based on an 
inaccurate history, is without probative value.  A September 
1985 VA examining physician diagnosed mild spastic diplegia, 
etiology undetermined.  He noted that documentation that this 
was congenital was lacking.  Alternative etiologies included 
trauma and a heterodegenerative disorder, as well as a 
demyelinating disease.  The veteran gave a history of a 
beating in service, with hospitalization and a spinal tap, to 
which events he related his spasticity of the lower 
extremities.  While this examiner apparently reviewed some 
medical records in connection with the examination, there is 
no indication that he reviewed records indicating the 
veteran's treatment in April, May and June 1968 and the 
notations of the veteran's long history of trouble walking or 
the motorcycle accident previous to service.  At the time of 
the September 1985 examination, the veteran's speech was 
noted to be rambling and tangential.  Judgment and logic were 
very limited and concrete.  Due to the incomplete review of 
records conducted and the inability of the veteran to 
reliably provide information, the Board concludes that the 
examiner's conclusions that the etiology was undetermined and 
that documentation was lacking of a congenital origin does 
not provide a basis for an allowance of this claim.  As noted 
herein, the veteran's history of pertinent symptoms predated 
his reported dates of beating(s) in service.  Based on more 
thorough reviews of the record, examiners have concluded that 
the veteran's disabilities pre-existed service.  The Board 
does not find this evidence to be probative of the questions 
at issue in this case.

The probative medical nexus opinion of record, which is based 
on an accurate history, relates the veteran's in-service 
symptomatology to pre-service concussions involving a 
motorcycle accident and direct trauma to the skull or to a 
congenital birth defect, and concludes that the veteran's 
preexisting disabilities of the back, hips, and legs were not 
aggravated by service.  In this case, the probative evidence 
does not demonstrate that the veteran's preexisting 
congenital disorder affecting the back, hips, or legs 
increased in severity during service; that is, the probative 
evidence demonstrates that disorders of the hips, legs, and 
back were not aggravated by service.  While the veteran 
complained on numerous occasions during service of 
symptomatology regarding the back, hips, or legs, the 
probative medical opinion evidence of record does not 
demonstrate that there was a permanent increase in 
preexisting disabilities of the back, hips, or legs during 
service.  "Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 537 
(citation omitted); Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994).  

While the veteran has alleged that his preexisting 
disabilities of the back, hips, and legs were aggravated by 
injury (beatings) in service, the weight of the probative 
medical evidence does not support this contention.  It is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as an opinion as to the 
relationship between a current disability and service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For these reasons, the Board 
finds that preexisting back, hip, and leg disorders were not 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.306. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000). 

III.  Service Connection for a Nervous Condition 

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
7104(a), 511(a).  In light of the Board's decision herein 
that service connection is not warranted for disabilities of 
the hips, legs, and back, the veteran does not have any 
service-connected disabilities upon which a theory of 
entitlement to service connection on a secondary basis could 
be predicated.  There remains no "question" of law or fact 
for the Board's decision.  See Waterhouse v. Principi, 3 Vet. 
App. 473 (1992).  The issue of entitlement to service 
connection for a nervous condition as secondary to 
disabilities of the hips, legs, and back is now moot.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law." Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995).  
Accordingly, the claim for service connection for a nervous 
condition as secondary to disabilities of the hips, legs, and 
back is denied.


ORDER

The appeal for service connection for disabilities of the 
hips, legs, and back is denied. 

The claim for service connection for a nervous condition as 
secondary to disabilities of the hips, legs, and back is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

